     Case: 2:21-cv-02137-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 1 of 8 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

CORSICA L. BARBER                                      :
P.O. Box 910, Lot 624
Columbus, Ohio 43216                                   :

                Plaintiff,                             :       CASE NO. 2:21-cv-2137

        v.                                             :       JUDGE

CASS INFORMATION SYSTEMS, INC.                         :       MAGISTRATE JUDGE
c/o CT Corporation System
4400 Easton Commons Way, Ste. 125                      :
Columbus, Ohio 43219
                                                       :
                Defendant.

                                         COMPLAINT
                                       (With Jury Demand)

        NOW COMES Plaintiff Corsica Barber and proffers this Complaint for damages against

Defendant Cass Information Systems, Inc. as follows:

                                          THE PARTIES

1.      Plaintiff is an African-American person residing in Franklin County, Ohio.

2.      Defendant is a foreign corporation with offices and facilities in Franklin County, Ohio.

                                  JURISDICTION AND VENUE

3.      Counts I, II are brought pursuant to the laws of the United States, therefore the Court has

     jurisdiction pursuant to 28 U.S.C. § 1331. Counts III and IV are brought under the same

     operative fact, and therefore are subject to supplemental jurisdiction pursuant to 28 U.S.C.

     § 1367.

4.      Venue is proper pursuant to 28 U.S.C. § 1391, due to the fact that the Defendant has

     facilities in Franklin County, Ohio, at which all of the events in question took place.
     Case: 2:21-cv-02137-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 2 of 8 PAGEID #: 2




                                   FACTUAL BACKGROUND

5.      Plaintiff was employed by Defendant as a Major Account Representative at its facility at

     its Columbus offices from June of 2018 until she was discharged on or about January 12,

     2021.

6.      In October 2019, Plaintiff was given a Written Warning from her supervisor Phyllis

     Higgins-Rayl (“Higgins-Rayl”). The Written Warning was during a period of time in which

     many Account Managers had left the company, and those former employees had left many

     tasks and projects not completed, and Higgins-Rayl verbally expressed her agreement with

     the unfair nature of blaming Plaintiff for the issues, yet held the Written Warning over

     Plaintiff’s head as a threat in the following months.

7.      Plaintiff made a written complaint regarding Higgins-Rayl’s harassment to Human

     Resources in December of 2019, with examples that included Higgins-Rayl telling Plaintiff

     that she should “just go ahead and quit” instead of being placed on a Performance

     Improvement Plan (“PIP”). Plaintiff stated that she believed that race was a factor in her ill

     treatment.

8.      After Plaintiff’s complaint to HR, Higgins-Rayl demanded weekly meetings with Plaintiff

     regarding performance. Not trusting Higgins-Rayl, Plaintiff asked to tape the meetings but

     Higgins-Rayl denied that request. Plaintiff then asked for an HR observer, at which point

     Higgins-Rayl stated, “How about we just call security?” This made Plaintiff very afraid, so

     she went forward with the meeting without a witness.

9.      On or about January 2, 2020, Plaintiff met with Director of HR Monique Winston

     (“Winston”) and verbally detailed Higgins-Rayl’s harassment. When Plaintiff mentioned




                                                  2
  Case: 2:21-cv-02137-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 3 of 8 PAGEID #: 3




      Higgins-Rayl’s threat to “call security,” Winston explained that Defendant did not have any

      “security.”

10.      On January 15, 2020, Higgins-Rayl put Plaintiff on a PIP.

11.      On January 24, 2020, Plaintiff met with Winston and detailed the discouraging treatment

      Higgins-Rayl was engaging in at the PIP’s required weekly meetings. Plaintiff picked up a

      blank “Employee Incident Form” at this meeting.

12.      On February 3, 2020, Plaintiff submitted a fully-executed Employee Incident Form to HR

      detailing the harassment she was being subjected to by Higgins-Rayl and stating that she

      believed that race was a factor in her ill treatment.

13.      In late February 2020, another African-American Major Account Representative, Michael

      Artis, resigned his employment rather than continue to deal with Higgins-Rayl’s harassment.

14.      On March 15, 2020, Plaintiff successfully completed her PIP.

15.      Plaintiff took a COVID-19 related leave during May-June of 2020. Upon her return from

      that leave in late-July 2020, Higgins-Rayl gave Plaintiff an uncharacteristic 30-item

      immediate to do list that effectively buried Plaintiff in menial tasks that stopped her from

      servicing her regular clients in a normal fashion. Higgins-Rayl also began assigning Plaintiff

      projects with uncharacteristically short deadlines

16.      On September 4, 2020, Plaintiff sent a detailed email to HR regarding the situation with

      Higgins-Rayl deteriorating, including a “mistaken” Skype reveal of a text conversation

      between Higgins-Rayl and Plaintiff’s immediate supervisor in which they degraded Plaintiff.

17.      On September 9, 2020, Plaintiff met with HR VP Christi Reiter and Higgins-Rayl in

      which suggestions were made to “streamline” communication between Plaintiff and Higgins-

      Rayl.




                                                    3
  Case: 2:21-cv-02137-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 4 of 8 PAGEID #: 4




18.      In October of 2020, Defendant offered Plaintiff a severance package. Winston threatened

      that if the package was not accepted, and Plaintiff was discharged, they would fight any

      attempt by Plaintiff to obtain unemployment compensation benefits. Winston stated she

      knew Plaintiff was a single mother, and that she probably couldn’t afford such a fight.

      Plaintiff did not accept the severance package, which would have required a blanket release

      of all potential claims against Defendant.

19.      On November 12, 2020, plaintiff filed a Charge of Discrimination with the Equal

      Employment Opportunity Commission (“EEOC”) regarding in part discrimination on the

      basis of race and retaliation for making complaints about race discrimination.

20.      On or about March 20, 2021, Plaintiff received a Right-to-Sue notice from the EEOC her

      Charge described in ¶ 19 above.


                                            COUNT I
                                    RACE DISCRIMINATION
                                     42 U.S.C. §2000e et seq.

21.      Plaintiff reasserts and reincorporates each and every allegation contained in ¶¶ 1-20 above

      as if fully rewritten here.

22.      Plaintiff is an “employee” as defined by 42 U.S.C. §2000e(d).

23.      Defendant is an “employer” as defined by 42 U.S.C. §2000e(b).

24.      In its actions described in ¶¶ 6-18 above, Defendant has discriminated against Plaintiff on

      the basis of her race, African-American, in violation of 42 U.S.C. §2000e-2(a)(1).

25.      Defendant’s violations of 42 U.S.C. §2000e-2(a)(1) entitle Plaintiff, pursuant to 42 U.S.C.

      §2000e-5 and 42 U.S.C. §1981a, to monetary damages which include back pay and benefits,

      compensatory damages, and attorney’s fees and costs of bringing this litigation, in a amount

      to be determined at trial, but in any event not less than $250,000.00.



                                                   4
  Case: 2:21-cv-02137-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 5 of 8 PAGEID #: 5




                                COUNT II
      RETALIATION FOR MAKING COMPLAINTS OF RACE DISCRIMINATION
                            42 U.S.C. §2000e-2

26.     Plaintiff reasserts and reincorporates each and every allegation contained in ¶¶ 1-25 above

      as if fully rewritten here.

27.     In its actions described in ¶¶ 8-18 above, Defendant discriminated against Plaintiff on the

      basis of her making complaints about race discrimination in violation of 42 U.S.C. §2000e-

      2(a)(1).

28.     in its action or discharging Plaintiff, Defendant discriminated against Plaintiff because she

      filed a Charge of Discrimination on November 12, 2020, in violation of 42 U.S.C. §2000e-

      2(a)(1).

29.     Defendant’s violations of 42 U.S.C. §2000e-2(a)(1) entitle Plaintiff, pursuant to 42 U.S.C.

      §2000e-5 and 42 U.S.C. §1981a, to monetary damages,3 which include back pay and

      benefits, compensatory damages, punitive damages and attorney’s fees and costs of bringing

      this litigation, in an amount to be determined at trial, but in any event not less than

      $250,000.00.


                                           COUNT III
                                     RACE DISCRIMINATION
                                      O.R.C. § 4112.01 et seq.

30.     Plaintiff reincorporates the allegations contained in ¶¶ 1-29 as if fully rewritten here.

31.     Plaintiff was an “employee” as that is defined by O.R.C. § 4112.01.

32.     Defendant was Plaintiff’s “employer” as that is defined by O.R.C. § 4112.01.

33.     Plaintiff was disciplined, harassed, and ultimately discharged because she was African-

      American.



                                                    5
  Case: 2:21-cv-02137-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 6 of 8 PAGEID #: 6




34.     Plaintiff was treated in a disparately negative manner compared to similarly situated White

      employees.

35.     Defendants’ actions regarding race discrimination were willful and taken in reckless

      disregard for Plaintiff’s legal rights.

36.     Defendant’s gender discrimination regarding Plaintiff entitles Plaintiff to monetary

      damages including lost pay and benefits, compensatory damages for pain and suffering,

      punitive damages, attorney fees and costs of bringing this litigation, in an amount to be

      determined at trial, but in any event not less than $250,000.00, as well as the equitable

      remedy of reinstatement to employment, and/or front pay.


                                   COUNT IV
             RETALIATION FOR MAKING COMPLAINTS REGARDING RACE
                               DISCRIMINATION
                              O.R.C. § 4112.01 et seq.

37.     Plaintiff reincorporates the allegations contained in ¶¶ 1-36 as if fully rewritten here.

38.     Plaintiff was disciplined, harassed, and ultimately discharged because she made good faith

      complaints about being discriminated against because she was African-American.

39.     Defendants’ retaliatory actions regarding Plaintiff’s good faith complaints of race

      discrimination were willful and taken in reckless disregard for Plaintiff’s legal rights.

40.     Defendant’s unlawful retaliation regarding Plaintiff’s good faith complaints of race

      discrimination entitles Plaintiff to monetary damages including lost pay and benefits,

      compensatory damages for pain and suffering, punitive damages, attorney fees and costs of

      bringing this litigation, in an amount to be determined at trial, but in any event not less than

      $250,000.00, as well as the equitable remedy of reinstatement to employment, and/or front

      pay.




                                                    6
   Case: 2:21-cv-02137-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 7 of 8 PAGEID #: 7




WHEREFORE, Plaintiff demands,

       for Count I, monetary damages including back pay and benefits, compensatory damages,

and attorney’s fees and costs, whichever is appropriate, in an amount to be determined at trial,

but in any event not less than $250,000.00;

       for Count II, monetary damages including back pay and benefits, compensatory damages,

and attorney’s fees and costs, whichever is appropriate, in an amount to be determined at trial,

but in any event not less than $250,000.00.

       for Count III, monetary damages including back pay and benefits, compensatory

damages, and attorney’s fees and costs, whichever is appropriate, in an amount to be determined

at trial, but in any event not less than $250,000.00; and,

       for Count IV, monetary damages including back pay and benefits, compensatory

damages, and attorney’s fees and costs, whichever is appropriate, in an amount to be determined

at trial, but in any event not less than $250,000.00.


                                         JURY DEMAND

       Plaintiff demands that a jury decide all of the above claims.


                                                   Respectfully Submitted,


                                                   s/ Gary A. Reeve
                                                   Gary A. Reeve (0064872)
                                                   Trial Attorney for Plaintiff
                                                   Law Offices of Gary A. Reeve
                                                   5354 Cemetery Road
                                                   Hilliard, Ohio 43026
                                                   Ph.: (614) 808-1881
                                                   Fax: (614) 334-5107
                                                   greeve@reevelaw.net




                                                  7
Case: 2:21-cv-02137-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 8 of 8 PAGEID #: 8




                                      s/ Karen L. Poling
                                      Karen L. Poling (0069417)
                                      Co-Counsel for Plaintiff
                                      5354 Cemetery Road
                                      Hilliard, Ohio 43026
                                      Ph.|: (614) 771-6000
                                      Fax: (614) 319-7569
                                      karen@karenpolnglaw.com




                                     8
